Citation Nr: 1746840	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-31 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to April 1969.  He died in February 2011.  The Appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the Board remanded the appeal for additional development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the appeal for an opinion to address a number of potential principal or contributory causes of death.  The Veteran's death certificate indicates that the immediate cause of death was gastrointestinal bleeding and anemia secondary to an acute hemorrhage, with an etiology of peptic ulcer disease, as well as cirrhosis of the liver.  At the time of death, the Veteran was service-connected for a left knee disability only.

The Board observed that the Veteran had taken nonsteroidal anti-inflammatory medication (NSAIDs) to treat the pain associated with his service-connected left knee disability and that he had been taking aspirin, also an NSAID, but it was not clear whether he had been taking it for his left knee or for some other disorder.

In October 2015, the Board requested that an examiner address, inter alia, whether the NSAIDs the Veteran had been taking to treat his service-connected left knee pain was a principal or contributory cause of his death.  The Board also requested that the examiner address whether nonservice-connected coronary artery disease and hypertension were principal or contributory causes of death.

In a November 2016 opinion, a VA examiner essentially concluded that the Veteran died from severe gastrointestinal bleeding which resulted from taking "significant medication" consisting of Advil and Aleve following hernia surgery two weeks prior to his death ("It is therefore my medical opinion that this Veteran died as a result of the medications he was taking for his postoperative pain from the hydrocelectomy and inguinal hernia repair surgery.").  Significantly, both Advil (ibuprofen) and Aleve (naproxen) are considered NSAIDs but the examiner did not explain how these NSAIDs had more causal impact in his death than any NSAIDs taken for his left knee.  Of note, the Veteran's service-connected left knee disability had been rated as 30 percent disabling from 1969; 100 percent disabling from 2002 through 2003; and from 2003 was the sole basis for an award of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  In other words, it is reasonable to assume that the Veteran had been taking NSAIDs for a long period of time.  Since the examiner indicated that a short period of a high dosage of NSAIDs caused the Veteran's fatal gastrointestinal bleeding, it raises the question whether decades of such use could have been a contributing factor.

In addition, the examiner further concluded that there was no evidence in the claims file indicating that the service-connected left knee disability or nonservice-connected coronary artery disease and hypertension contributed to his death but the examiner offered no supporting rationale for these conclusions.  Accordingly, the Board finds that an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file in electronic records and a copy of this remand to the author of the November 2016 VA opinion or other appropriate VA examiner.  Following a review of the claims file, the examiner should provide an opinion regarding the following:

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected left knee disability (particularly including any medications taken therefore) was a principal or contributory cause of his death.  The examiner should specifically address whether any NSAIDs used to treat pain associated with the left knee disability was a principal or contributory cause of his death, and if not, explain how any such usage differs from the NSAIDs identified as leading to the Veteran's death.

Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's coronary artery disease was a principal or contributory cause of his death.

It would be helpful if, in explaining the rationale for the requested opinion, the examiner identified each principal and each contributory cause of the Veteran's death.

If and only if hypertension (or treatment therefore) is identified as a principal or contributory cause of the Veteran's death, then the examiner should provide an opinion regarding whether the Veteran's hypertension was, at least as likely as not, incurred in or otherwise related to the Veteran's military service, including his conceded exposure to herbicide agents (e.g. Agent Orange).

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  Readjudicate the appellant's claim.  If the benefit sought on appeal is not granted, the appellant and her representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




